Order affirmed,, with ten dollars costs and disbursements. .Held, that it appearing by statements of counsel made in open court that the plaintiff has ceased to carry oh the business which the sheriff was restrained from interfering with, and' that the parties have entered upon the trial, of the issues and that the action may be determined upon the merits before thé commencement of the next season, the- questions of law involved should not be determined upon this motion, hut on an appeal from the judgment. AH concurred.